RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, se constituyen las Salas de Verano siguientes para funcionar durante el receso:

Del 1ro de julio al 15 de agosto de 2001

Hon. Juez Asociado Francisco Rebollo López, Presidente
Hon. Juez Asociado Federico Hernández Denton
Hon. Juez Asociado Jaime B. Fuster Berlingeri

Del 16 de agosto al 30 de septiembre de 2001

Hon. Juez Asociado José A. Andréu García, Presidente
Hon. Jueza Asociada Miriam Naveira de Rodón
Hon. Juez Asociado Baltasar Corrada Del Río
Hon. Juez Asociado Efraín E. Rivera Pérez
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno *199del Tribunal cuando fuere necesario. El Tribunal conti-nuará emitiendo y certificando opiniones y sentencias du-rante este periodo.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo